DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 8, 10 and 11 have been considered but are moot in view of the current amendments. Furthermore, it is noted that Applicant has amended claim 8 to include features of a non-elected invention that has not been previously examined. Thus, a new rejection follows below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Brown US 2007/0116444 in view of Atwood et al. (hereinafter Atwood) US 2002/0072112 in light of The Physics Hypertextbook October 24, 2009. 
Regarding claim 8, Brown discloses a PCR instrument, comprising: a metal block (top plate 83) wherein the metal block is provided with a plurality of well grooves (heating wells 85) for holding tubes on a PCR plate ( sample retainer 43) on the PCR well plate  as discussed in at least paragraphs 48 and 85, an upper heating unit (tube cover heater 15), comprising a hot cover and a heating element, wherein the heating element is used to heat the hot cover, and the hot cover is covered on an upper surface of the PCR well plate during a polymerase chain reaction (PCR) as shown in Fig. 15 and discussed in at least paragraph 85; and a lower temperature controlling unit (a first heat block 67, a second heat block 69 and a third heat block 71; block heater 107), disposed below the PCR base and used to perform temperature control for the PCR base as shown in Fig. 15 and discussed in at least paragraphs 61, 81-82 and 86-87; also see whole document.
Brown does not explicitly disclose the specific well spacing, thermal expansion compensation value and thermal expansion coefficient as disclosed in the instant claim.
However, Atwood discloses that distances between the sample wells in the metal sample block 12 are dependent upon the temperature of the sample block since aluminum also has a significant coefficient of thermal expansion which is different than that of plastic. Since the temperature of the sample block changes over a very wide range of temperatures, the distances between the sample wells in the sample block vary cyclically during the PCR cycle. Because the coefficients of thermal expansion for plastic and aluminum are substantially different, the distances of the well separation in the sample block would vary differently over changing temperatures than would the distances between the sample wells of a plastic, one-piece, 96 -well microtiter plate as discussed in at least paragraphs 270-271.
Since Atwood discloses that the relationship between the well spacing of the PCR plate, the PCR base and the thermal expansion coefficient of a material are well known in the art in order to enhance thermal uniformity across a sample array and the instant claims do not require a specific tube material, it would have been necessary and thus obvious to one of ordinary skill in the art to provide a sample tube made of a material that optimizes the well spacing between the PCR plate and the PCR base as well as providing a thermal expansion coefficient (within the ranges as described in the instant claim) allowing for a perfect fit between a sample tube and the corresponding sample well over the PCR temperature range in order to ensure the uniformity of thermal conductance to the sample across a sample array. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP § 2144.07.
It is to be noted that plastic is known to have a thermal expansion coefficient of 40-120 x 10-6 mm/K at 20°C as shown in The Physics Hypertextbook. Therefore, the plastic tubes of both Brown and Atwood are within the range of 30-250 x 10-6 mm/K as required by the instant claim. Therefore, it would have also been obvious to one having ordinary skill in the art to provide a PCR plate made of a material with a thermal expansion coefficient within the range of 30-250 x 10-6 mm/K, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05(II)(A).
Additionally, it would have been obvious to one having ordinary skill in the art to arrange the PCR plate and the PCR base at a distance as required by the instant claim to ensure the 
Finally, the PCR instrument of Brown as modified is capable of operating under an ambient condition. Furthermore, it is noted that apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding claim 10, Brown discloses wherein a supporting block (bottom plate 75) is disposed on the PCR base corresponding to an edge below a lip side of the PCR well plate as show in Figs. 6 and 15, a vertical guide post (heat transfer pin 77) is disposed at the bottom of the supporting block, a guide hole (ribs 87) matched with the vertical guide post is disposed on the PCR base as discussed in at least paragraphs 51-52, and a second driving mechanism (motor 49 and motor 25) for driving the supporting block to move up and down is further comprised as discussed in at least paragraphs 90-91. Brown also discloses in paragraph 57 that, The top plate 83 may be connected to the bottom plate 75 by any mechanical engagement known in the art including, but not limited to glue, welding, snap fit, shrink fit, press fit, epoxy, adhesives and other mechanical fasteners known in the art and be within the spirit and scope of the presently disclosed embodiments.
Regarding claim 11, Brown discloses wherein the second driving mechanism comprises a beveled block (central tube 103) as discussed in at least paragraph 90 and shown in Figs. 8 and 9, and a drive motor (motor 49), the supporting block (bottom plate 75) is mounted on a bevel of the beveled block as shown in Fig. 9. While Brown does not explicitly disclose a horizontally disposed lead screw pair and wherein the beveled block is connected with a nut of the lead screw pair, and the drive motor drives a lead screw of the lead screw pair to rotate, Brown does disclose that the central axis of the central tube 103 is substantially horizontal as discussed in at least paragraph 88. Brown also discloses that the central tube 103 is rotated by a rotation motor 49 that is mechanically connected to the central tube 103 as discussed in at least paragraph 90. Therefore, it is the position of Office that a horizontally disposed mechanical connection (i.e., a screw or fastener) is implied by Brown. Furthermore, absent unexpected results, it would have been obvious to one of ordinary skill in the art to provide a fastening means (e.g., a nut and a bolt) to stabilize and secure the motor to the support block during the polymerase chain reaction.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

/LYDIA EDWARDS/						/GAUTAM PRAKASH/Examiner, Art Unit 1799					Primary Examiner, Art Unit 1799